Citation Nr: 1504280	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 923	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In June 2013, the Veteran attended a Board hearing at the RO.  A transcript of the hearing is of record in the Veteran's Virtual VA folder.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1972 to March 1973.

2.  On June 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative at a Board hearing at the RO that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, with his representative present, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


